Title: To James Madison from Daniel Clark, 13 October 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 13 October 1803
I forward to you a Sketch of a Survey of the two districts of Opelousas and Atacapas, with the Country and Creeks which afford a Communication between them and the Mississippi, and it may be depended on as the most exact, indeed the only good one hitherto made. This survey extends to within 3 or 4 leagues of the Sea and the Country comprehended in it is likely to become the most valuable in Louisiana except the Banks of the Mississippi in the neighborhood of New Orleans. I shall have this Survey included in the general Map of Louisiana on a large Scale which is now in forwardness and when finished shall have the pleasure of forwarding it to you.
The Prefect on the receipt of dispatches inclosing his appointment as Commissioner for the reprise & remise of Louisiana to the U. S., made an Official application to the Spanish Commissioners the Governor & Marquis de Casa Calvo, to order Inventories of the Public Buildings & Stores to be made as expeditiously as possible, that matters might be advanced on the arrival of our Commissioner, he has however since then changed his Mind and deferred the Business when he found a disposition on their part to comply instantaneously with his request. It is said by his Friends that his motives for this delay are the hopes he entertains of keeping Possession of the Colony, and the French Coleurs flying a few days to gratify his Vanity by commanding whilst these previous Steps are taking, which would be a measure fraught with danger and might produce Bloodshed and Confusion, as the revolutionary Gang from Europe attached to the Prefect would not fail during that time to do many things which would bring upon them the Vengeance of our People, many of whom are as hot headed & as violent as themselves.
The Spaniards to a Man detest the French and do not attempt to conceal the Joy which the Cession to the U. S. gives them. The few enthusiasts among the Planters who were attached to the French Interest are disgusted beyond measure at the Sale of the Province, so that Prudence and good Management on the part of the Governor or Commissioner will reconcile all Parties to the American Government and there will be no other Emigration from the Country than that of a few of the Officers and People in employment who have nothing but their Commissions to depend on.
The Intendant Morales who is immensely rich in ready Money, wishes much to stay and will rather accept the Consulship of Louisiana which he has applied for than return to Spain. Altho’ I am perhaps the only Man in the Country he would render a Service to disinterestedly, and on account of Services rendered me, have an attachment to him, yet I think his obtaining the Consulship, which he solicits merely to have a pretext to Stay, would be of injury to the Trade of the Place, as he would never fail to give advice of all the Spanish Contraband Traders who would frequent the Port, which would considerably diminish an advantageous intercourse with them that might be extended almost beyond belief, and therefore presume to recommend that opposition may be made to his appointment, on the part of our Government, for which his Conduct with respect to the Deposit will afford sufficient motive. A refusal will disgust him and in that case he will probably prefer settling in some of our large Cities rather than go to Europe that his Fortune may be placed beyond the reach of accident. I have the Honor to remain very respectfully Sir Your most obedient & most humble Servant
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). Docketed by JM.



   
   Document not found.



   
   See Laussat to Salcedo and Casa Calvo, 12 Oct. 1803 (Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana, and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 82–83).


